In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00173-CR
      ___________________________

 KEITH DESHAUN MATHEWS, Appellant

                      V.

           THE STATE OF TEXAS


   On Appeal from the 396th District Court
          Tarrant County, Texas
        Trial Court No. 1579283R


 Before Sudderth, C.J.; Gabriel and Bassel, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

                                     I. Background
      Appellant Keith Deshaun Mathews appeals his convictions for aggravated

assault with a deadly weapon and assault against a family or household member with a

previous conviction. See Tex. Penal Code Ann. §§ 22.01(b)(2)(A), .02(a)(2). The trial

court sentenced Mathews to 20 years’ imprisonment on each count to run

concurrently. In one point, Mathews argues that the trial court erred by denying his

Batson challenge to the State’s peremptory strikes against veniremembers 12 and 30,

who are African-American. See Batson v. Kentucky, 476 U.S. 79, 89, 106 S. Ct. 1712,

1719 (1986). Specifically, Mathews asserts that the State’s proffered race-neutral

reasons for striking veniremembers 12 and 30 were mere pretext for purposeful

discrimination. Because we hold that the trial court’s denial of Mathews’s Batson

challenge was not clearly erroneous, we affirm.

                                 II. Batson Challenges
      The Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution prohibits race-based jury selection. U.S. Const. amend.

XIV, § 1; Batson, 476 U.S. at 89, 106 S. Ct. at 1719; Jasper v. State, 61 S.W.3d 413, 421

(Tex. Crim. App. 2001); see Tex. Code Crim. Proc. Ann. art. 35.261(a). In the face of

perceived purposeful discrimination, a defendant may request a Batson hearing to

address the challenge. See Tex. Code Crim. Proc. Ann. art. 35.261(a).




                                           2
      Trial courts follow a three-step process to resolve Batson challenges. Snyder v.

Louisiana, 552 U.S. 472, 476–77, 128 S. Ct. 1203, 1207 (2008); Young v. State, 283
S.W.3d 854, 866 (Tex. Crim. App. 2009). First, the movant must make a prima facie

case of racial discrimination. Snyder, 552 U.S. at 476, 128 S. Ct. at 1207; Watkins

v. State, 245 S.W.3d 444, 447 (Tex. Crim. App. 2008). Once a prima facie showing has

been made, the burden of production shifts to the nonmovant to articulate a race-

neutral reason for its strike.1 Snyder, 552 U.S. at 476–77, 128 S. Ct. at 1207; Watkins,
245 S.W.3d at 447. Finally, if the nonmovant tenders a race-neutral explanation, the

trial court must decide whether the movant has satisfied its burden of persuasion to

prove purposeful racial discrimination.        Snyder, 552 U.S. at 477, 128 S. Ct. at

1207; Purkett, 514 U.S. at 767–68, 115 S. Ct. at 1771; Watkins, 245 S.W.3d at 447. To

meet this burden, the movant must prove by a preponderance of the evidence that the

allegations of purposeful discrimination were true in fact and that the race-neutral

reasons proffered were merely a sham or pretext. Watkins, 245 S.W.3d at 447, 452.

                               III.    Standard of Review
      On appeal, a trial court’s ruling on the issue of discriminatory intent must be

sustained unless it is clearly erroneous. Snyder, 552 U.S. at 477, 128 S. Ct. at

1207; Watkins, 245 S.W.3d at 448. Appellate courts must give great deference to


      1
        At this second step, the explanation need only be race-neutral on its face. See
Watkins, 245 S.W.3d at 447. Plausibility of the race-neutral explanation is considered
only in the third step of the analysis. Purkett v. Elem, 514 U.S. 765, 767–68, 115 S. Ct.
1769, 1771 (1995).

                                           3
credibility and demeanor determinations made by the trial court in connectio n with

a Batson inquiry. Snyder, 552 U.S. at 477, 128 S. Ct. at 1208. As the court of criminal

appeals has explained, “a reviewing court should examine a trial court’s conclusion

that a facially race-neutral explanation for a peremptory challenge is genuine, rather

than a pretext, with great deference, reversing only when that conclusion is, in view of

the record as a whole, clearly erroneous.” Watkins, 245 S.W.3d at 448. When

determining whether a race-neutral explanation was a pretext for purposeful

discrimination, we examine whether comparative evidence demonstrates disparate

treatment of minority veniremembers. See Miller–El v. Dretke, 545 U.S. 231, 241, 125
S. Ct. 2317, 2325 (2005). Disparate treatment may be shown if the race-neutral reason

for striking a minority veniremember applies equally to an otherwise similar

nonminority veniremember who was not stricken. Id., 125 S. Ct. at 2325.

      However, we cannot automatically impute disparate treatment in every case

where the reason for striking a minority veniremember also technically applies to a

nonminority veniremember who was not stricken. See Cantu v. State, 842 S.W.2d 667,

689 (Tex. Crim. App. 1992). The decision to strike a particular potential juror is not

susceptible to such rigid qualification. Id. We must also look to the entire record to

determine if, despite a similarity, there are any significant differences between the




                                           4
characteristics and responses of the veniremembers that would, under the facts of the

case, justify different treatment. See Miller–El, 545 U.S. at 247, 125 S. Ct. at 2329.2

                  IV.      Mathews’s Batson Challenge and Hearing
       Here, after the State exercised its peremptory strikes, Mathews’s counsel raised

a Batson challenge regarding the State’s striking veniremembers 12 and 30. The State

concedes that Mathews satisfied his burden of establishing a prima facie case of racial

discrimination (step one). The burden then shifted to the State to come forward with

race-neutral explanations for its strikes (step two).

       As to veniremember 12, the State proffered three reasons for its strike: (1) “she

mentioned that she had severe PTSD regarding past abuse,” (2) “she also talked about

the sheriff at her high school using racial slurs,” and (3) “her brother has been pulled

over multiple times by law enforcement.” Additionally, the State noted that in

response to the jury-questionnaire question that asked, “Have you or someone you

       2
        In Miller–El, the Supreme Court “considered the combined impact of a
number of factors in concluding that, by clear and convincing evidence, the
prosecutors exercised two peremptory challenges on a racially discriminatory basis,
notwithstanding the race-neutral explanations they offered at the Batson hearing.”
Watkins, 245 S.W.3d at 448 (citing Miller–El, 545 U.S. at 266, 125 S. Ct. at 2340).
Those factors included (1) that the State had struck a higher percentage of African-
Americans than those who were not African-American, (2) that the State’s reasons for
striking African-American jurors appeared to apply equally to non-African-American
jurors whom the State did not strike, (3) that the State had used jury shuffles in a
manner that supported an inference of racial discrimination, (4) that the State had
questioned African-American jurors differently from those who were not African-
American and in a way designed to obtain answers justifying strikes of African-
American jurors, and (5) that the county in which the defendant was prosecuted had a
formal policy of excluding minority jurors from service. Miller-El, 545 U.S. at 240–64,
125 S. Ct. at 2325–39; see Watkins, 245 S.W.3d at 448–49.

                                             5
know had an unpleasant experience with the police?” veniremember 12 answered

“Yes” and wrote “Excessive force, Racism.” These three reasons can generally be

lumped into two categories—a history of domestic abuse and bad experience with law

enforcement.

      As to veniremember 30, the State proffered three reasons for its strike:

(1) veniremember 30 had a DWI conviction, (2) he answered “three” in response to a

scaled question regarding law enforcement, and (3) he liked CNN.

      The reasons provided by the State as to veniremembers 12 and 30 were, on

their face, race-neutral. Indeed, Mathews does not dispute this on appeal. The heart

of the dispute at trial and on appeal centers on the third step—whether the race-

neutral reasons offered were pretextual. On this point, Mathews bore the burden of

proof. See Watkins, 245 S.W.3d at 451–52.

                                    V. Discussion
A. Disproportionate-Strike Analysis
      Because the State used two of its ten peremptory challenges (20% of its strikes)

to strike 50% of the African-Americans within the strike3 zone (two of four

veniremembers), the State admits that its strikes disproportionately excluded African-

American veniremembers. See id. at 451 (noting the State’s use of 55% of peremptory

strikes to exclude 88% of African-American veniremembers was clearly

disproportionate); see also Henderson v. State, No. 02-15-00397-CR, 2017 WL 4172591,

      3
       The strike zone ranged from veniremember 1 through veniremember 40.

                                          6
at *10 (Tex. App.—Fort Worth Sept. 21, 2017, pet. ref’d) (mem. op., not designated

for publication) (noting that the State used a statistically disproportionate number of

strikes when it used two, or 20%, of its ten peremptory challenges to strike 67% of

the African–Americans on the venire panel); Jackson v. State, No. 02-09-00023-CR,

2010 WL 1509692, at *5 (Tex. App.—Fort Worth Apr. 15, 2010, pet. ref’d) (mem.

op., not designated for publication) (concluding that State’s use of 30% of its

peremptory challenges to strike 75% of African-Americans on the venire panel was

statistically disproportionate). While disproportionality in the use of strikes may

“support the appellant’s ultimate burden of persuasion that the State’s proffered race-

neutral explanations are a sham,” Watkins, 245 S.W.3d at 452, the analysis does not

end there. The Supreme Court in Miller–El noted that a comparative analysis is

“[m]ore powerful” than “bare statistics,” and thus, we must also consider

the State’s proffered reasons for striking veniremembers 12 and 30. 545 U.S. at 241,
125 S. Ct. at 2325.

B. Comparative-Juror Analysis

      1. Veniremember 12

      At the outset of the Batson hearing, Mathews’s counsel challenged the first one

of the two categories of race-neutral reasons given for veniremember 12 by asserting

that she wanted to know which other domestic violence victims were struck on the

basis of a domestic violence history. The State then clarified that veniremember 12

not only was a victim of domestic violence but also was someone suffering “complex

                                          7
PTSD for all types due to abuse from her father.” Mathews argues the State’s reason

was pretextual because other veniremembers spoke during voir dire of their past

experiences with family violence. Mathews specifically points to veniremember 14,

who was presumably not African-American4 and was not struck despite her personal

history of domestic abuse.

      Comparing veniremember 12 with veniremember 14, the record shows that

veniremember 12 wrote “domestic abuse” on her jury questionnaire in response to

the question asking if she had been a victim of a crime. During voir dire, in response

to the prosecutor’s question about whether anyone had experience with domestic

assault or abuse, veniremember 12 raised her hand and stated, “Mine was from my

father. I have complex post-traumatic stress disorder from abuse, all types from my

father for about nine years.” To the prosecutor’s follow-up question, “And with that

experience, is that something you could set aside and determine this case only on the

facts and evidence that you hear or is it something that’s affected you so much that

you can’t give any fair judgment to the defendant,” veniremember 12 responded, “ I

could.”




      4
       The record does not include a demographic makeup of the venire panel, but
the State does not challenge Mathews’s counsel’s statement during the Batson
challenge, “If they struck number 12, number 30, or number 40, we would have a
Batson challenge on those.” Thus, for purpose of analysis, we assume all other
veniremembers were not African-American unless stated otherwise during the Batson
hearing, like veniremember 5.

                                          8
       Veniremember 14, after asking to speak privately, also relayed to the trial court

and counsel a history of domestic abuse. Hers involved abuse from her ex-husband

while she was pregnant. The prosecutor then asked, “What effect is that going to

have on you?” to which veniremember 14 replied,

       I honestly feel like it wouldn’t have any effect whatsoever. I still believe
       that [it] would not have any effect. . . .

               And I just know that my heart rate, I mean it was up to 127. I’m
       like, oh, my gosh. So I just felt like, okay, maybe this is stirring a little
       something in me. And I just wanted to be honest about that. But like I
       said, I’m extremely nervous just talking right now in that situation, so
       that may be why.

       Mathews argues that unlike veniremember 12, veniremember 14 was visibly

shaken during voir dire when recounting her history of domestic abuse an d yet was

not struck by the State, which serves as proof of pretext. In response , the State

clarifies that it struck veniremember 12 because she had experienced both domestic

abuse and bad experiences with law enforcement, a characteristic not shared by

veniremember 14.

       As to bad experiences with law enforcement, the record indicates that

veniremember 12 answered “yes” to the jury-questionnaire inquiry asking if she or

someone she knew had had an unpleasant experience with the police. When

prompted to describe the unpleasant experience, she wrote, “Excessive force.

Racism.” And when veniremember 12 was asked to explain her answer during voir

dire, she stated,


                                            9
      So at the high school I went to—there was a sheriff that had his own
      office within our school. He was called in one day for a student who
      was being loud, joking, but the teacher couldn’t get him to stop. So
      normal for a police officer to come in, kind of straighten him out a little
      bit. What the kid got wasn’t—he didn’t deserve. Pretty much slammed
      his face on the ground, threw him around a little bit. Knocked over
      desks. It wasn’t anything kids should see. It wasn’t anything that should
      be done to a child.

Veniremember 12 also added that the officer used racial slurs. When asked if that was

the only bad experience she had with police, she responded, “My brothers have been

pulled over multiple times. Reason being taillights out. The taillight wasn’t out. But

my whole family is mixed, so what some of my brothers experience, my white

brothers don’t experience.”       And when further asked if she could set those

experiences aside and judge the police officers’ credibility after hearing their

testimony, veniremember 12 responded, “Uh-huh.”

      While veniremember 14 had a history of domestic abuse, she never indicated

bad experiences with law enforcement. On her jury questionnaire, veniremember 14

answered that neither she nor someone that she knew had had an unpleasant

experience with police. To the contrary, she indicated that others close to her had

worked as police officers, writing, “Best friend is a Tarrant co. officer, boyfriend is an

ex-officer, uncle ex-Lieutenant in Ft. Worth.” During voir dire, when asked if she

could listen to the officers’ testimony before judging their credibility, she stated, “I

mean, I really feel like, I mean, I want to believe that, you know, they’re all good and

they’re here for us and all of that, but they’re people.” The State then repeated the


                                           10
same question, and she replied affirmatively.          Thus, veniremember 14 can be

distinguished from veniremember 12 because veniremember 14 did not relate bad

experiences with police, she had family and friends in law enforcement, and she

expressed a belief that police are there to help citizens.

       Because the record supports the State’s argument that veniremember 12 noted

both unpleasant experiences with police and domestic abuse, we cannot say that a

comparative analysis with veniremember 14 supports Mathews’s requisite burden of

persuasion that the State’s proffered race-neutral explanation was pretextual. See

Watkins, 245 S.W.3d at 452.

       Mathews further argues that a dozen veniremembers indicated bad experiences

with police—some having more severe and personal negative experiences than

veniremember 12—and points out that four other veniremembers who were not

African-American5 expressed negative experiences with police but were not struck by

the State. We will examine each of these four potential jurors.

       Veniremember 19, who was ultimately seated on the jury, described multiple

unfair experiences with police. Following her “yes” answer to the jury-questionnaire

inquiry about whether she or someone she knew had had an unpleasant experience

with police, veniremember 19 wrote that her brother was pulled over for a broken

taillight and was held at the location for hours awaiting a drug dog. When the State

asked her if she believed that her brother was treated fairly or not, she answered,
       5
       Mathews identified those four as veniremembers 19, 25, 27, and 37.

                                            11
“unfairly.” Similar to its questioning of veniremember 12, the State then asked

veniremember 19 if that was her only bad experience with police. Veniremember 19

replied that there was another incident involving her daughter that she described as

having been “handled horribly.” When asked if she could put aside those experiences

and make judgments on credibility only after the evidence had been presented,

veniremember 19 replied, “I would do my best, but that would certainly impact my

assessment.” But when further pressed for a “yes or no” answer, veniremember 19

answered, “Yes.”

         As for veniremember 25, who was also seated on the jury, he also answered

“yes” to the question regarding unpleasant experiences with police. When asked to

describe the experience, he wrote: “terrible attitudes and hateful.” When the State

asked him to explain his answer he stated, “When you’re trying to be polite with them,

and they—they’re just impolite, brash.” But when asked if he believed this of all

officers, he answered, “No, certainly not.”           Like veniremember 12, when

veniremember 25 was asked if he could put aside those experiences, he replied, “Oh,

yeah.”

         On veniremember 27’s jury questionnaire asking about negative experiences

with police, she wrote, “Good friend’s daughter was arrested for outstanding traffic

warrant. The policeman treated her like a [word omitted from the record].”6 When

asked to elaborate during voir dire, she said this incident led her to believe that “that
         6
         Veniremember 27’s jury questionnaire appears to be incomplete.

                                           12
particular officer” was “kind of over the top for the situation. But, you know, I think

it was just him.” The State did not ask veniremember 27 if she could set those

experiences aside but rather moved on to ask further questions of another

veniremember who had indicated bad experience with police.

      Regarding veniremember 37, he indicated on his jury questionnaire that he had

had no unpleasant experiences with police. And during voir dire, veniremember 37

provided no additional information about encounters with law enforcement.7 He also

did not indicate any history of domestic abuse on his jury questionnaire and did not

raise his hand to add any additional information when the prosecutor raised the topic.

And neither the State nor Mathews questioned him on this topic.

      While the record supports Mathews’s claims of disparate treatment as to bad

experiences with police, none of the four veniremembers—19, 25, 27, or 37—

indicated that they had any history of domestic abuse. Veniremember 12 was the only

potential juror to note both negative experiences with law enforcement and a history of

domestic abuse. The State argued that it struck veniremember 12 based on the

totality of her negative experiences with police, from high school to her brothers’

treatment, coupled with her history of family violence. Because the trial court’s ruling

requires “an evaluation of the credibility and demeanor of prosecutors and venire

members [sic], and because this evaluation lies peculiarly within the trial court’s

province,” we must defer to the trial court “in the absence of exceptional
      7
       Neither the State nor Mathews questioned him on this topic.

                                          13
circumstances.” Grant v. State, 325 S.W.3d 655, 657 (Tex. Crim. App. 2010). No

exceptional circumstances are present here, and the trial judge found credible the

State’s explanation of why, despite some similarities between veniremember 12 and

veniremembers 19, 25, 27, and 37, different treatment was justified. Thus, we do not

disturb that finding on appeal. See id.

      2. Veniremember 30

      The State explained that it struck African-American veniremember 30 because

of his DWI conviction, because he answered “three” in response to a scaled question

regarding law enforcement,8 and because he liked CNN. During the Batson hearing,

the State pointed out that it had also struck veniremember 2, a white male who had a

marijuana conviction.9 But Mathews’s attorney countered that another veniremember

with a completed felony deferred adjudication was seated on the jury10 and added that

the State failed to ask veniremember 30 follow-up questions regarding his DWI

conviction.


      8
        During voir dire, the prosecutor posed a question regarding “the local police
here in Tarrant County” by asking veniremembers to rank their attitudes on a scal e of
one to five, with one meaning “you’re not at all satisfied” and five meaning “you’re
completely satisfied.”
      9
       We assume that veniremember 2 was a white male from the prosecutor’s
statement during the Batson hearing, “We did strike juror number two who did have a
marijuana conviction, who is a white male.”
      10
        Veniremember 10, presumably not African-American, served on Mathews’s
jury despite his 1995 deferred adjudication for unlawful possession of a firearm.


                                          14
       On appeal, Mathews raises three arguments suggesting the State’s race-neutral

reasons for striking veniremember 30 were a pretext for a racially motivated strike.

       First, Mathews argues, as he did during the Batson hearing, that the State’s

proffered reason regarding veniremember 30’s misdemeanor DWI conviction is mere

pretext because the State did not strike veniremember 10, who had been on felony

deferred adjudication.     While a conviction serves as a race-neutral reason for

exercising a peremptory strike against an individual, see Henderson, 2017 WL 4172591,

at *11, the record here indicates veniremember 10 had no conviction because he had

successfully completed deferred adjudication, and the State argues that this provides a

significant distinction between veniremembers 30 and 10. See id. The record supports

the State’s argument because it reflects that the State struck the only two

veniremembers with convictions—veniremembers 30 and 2.                 Thus, under a

comparative analysis, we cannot say that Mathews’s conviction argument, at least by

itself, compels a determination that the trial court clearly erred.

       Second, Mathews asserts that three other potential jurors—who are presumably

not African-American—also answered “three” to the State’s scaled question but were

not struck by the State. The State concedes that it did not strike these three

veniremembers—5, 8, and 19—but argues that none of these veniremembers also had

a conviction, unlike veniremember 30. As the State argued regarding veniremember

12, it was not the “three” answer alone, but a combination of veniremember 30’s

conviction and his “three” answer that motivated the State’s strike. Thus, in the

                                            15
absence of exceptional circumstances, we once again defer to the trial court’s ruling

on the credibility of the State’s argument that the differences between veniremember

30 and veniremembers 5, 8, and 19 justified different treatment.

C. Disparate Questioning

      Mathews also raises a disparate-questioning argument.

      1. Disparate Questioning Between Veniremembers 12 and 37

      During voir dire, the prosecutor discussed two main topics. First, drawing on

the questionnaire responses, he asked which veniremembers had had bad experiences

with police. Next, the prosecutor sought to determine which of the veniremembers

had been victims of domestic abuse.11 Additionally, during the course of voir dire, the

prosecutor asked the entire panel, “Does anybody know anyone who has been falsely

accused of a crime, or more specifically, of domestic violence?”

      Citing Miller-El, Mathews argues the State engaged in disparate questioning

when it did not strike veniremember 37, who recounted familiarity with a falsely

accused individual and answered the scaled question posed by the prosecutor “the

exact same way” (“three” on a scale of one-to-five) as both veniremembers 12 and 30,

who were struck. To begin, the record does not support Mathews’s claim that

veniremember 37 answered “three” to the scaled question on police. Rather, it shows
      11
        The prosecutor asked this question at large and then sought elaboration when
a history had been indicated on the jury questionnaire. For example, veniremember
12 wrote “domestic abuse” in response to the jury-questionnaire question asking if
she had been a victim of a crime, so the prosecutor followed up with questionin g of
veniremember 12 during voir dire.

                                          16
that he answered “four,” indicating stronger support for police than veniremembers

12 and 30.

      Second, the subject of false accusations was not among the race-neutral reasons

proffered by the State for its strikes, and veniremember 37 never indicated that he had

any unpleasant experiences with police or a history of domestic abuse. More

importantly, when the State asked the entire panel about false accusations,

veniremember 37 was the only veniremember in the strike zone who responded. 12

Because neither veniremember 12 nor 30 raised their hands to the question, there was

no reason for the State to question them on this topic. Thus, there is no evidence of

disparate questioning.

      2. Lack of Meaningful Questioning of Veniremember 30

      Additionally, also citing Miller-El, Mathews contends that the State engaged in

disparate questioning by not engaging in meaningful voir dire with veniremember 30.

Specifically, Mathews argues that the prosecutor failed to ask veniremember 30 any

questions on the topics the State claims were its race-neutral reasons for striking


      12
        When the State asked the entire panel, “Does anybody know anyone who has
been falsely accused of a crime, or more specifically, of domestic violence?”
veniremember 37 was the only potential juror in the strike zone to raise his hand. He
stated that his friend’s family was accused “of all sorts of terrible things” by the
Department of Homeland Security and that he believed the accusations were
inaccurate. When the State asked if that experience would taint his judgment,
veniremember 37 stated, “No, I don’t think so. I mean, it just showed that people
could do things like that, but it wouldn’t taint me.” After being asked if he could wait
to hear all the facts before making a determination on whether the State met all
elements, he replied, “Absolutely.”

                                          17
him—his conviction, his answering “three” to the scaled question, and his indication

that he watched CNN.

      The Supreme Court indicated in Miller–El that the State’s failure to engage in

meaningful voir dire with a veniremember who the State strikes is evidence suggesting

that the strike is discriminatory. 545 U.S. at 246, 125 S. Ct. at 2328. But the Supreme

Court also stated that appellate courts must review the propriety of the trial court’s

ruling on a Batson challenge based on the “totality of the relevant facts” about the

State’s conduct during the trial. Id. at 239–40, 125 S. Ct. at 2324–25.

      First, regarding Mathews’s claim that the prosecutor failed to ask questions

concerning veniremember 30’s conviction, the prosecutor did not ask veniremember

2—the only other potential juror with a final conviction and who was also struck by

the State—any questions regarding his conviction either.13 Since the State did not

further question another similarly situated veniremember who was not African-

American, we cannot say that the State engaged in disparate questioning by failing to

ask additional questions of veniremember 30 related to his DWI conviction.

      Second, as to veniremember 30’s answer of “three” to the scaled question,

Mathews points to no other veniremember who was asked follow-up questions as to a

“three” answer, and we find none. And, as the State points out, veniremember 30

never raised his hand or offered additional information. The record also shows that
      13
        On appeal, the State additionally argues that the prosecutor could have
decided not to ask additional questions about his conviction simply to save time, a
strategy that the State contends is reasonable.

                                           18
the State did not further question four other (presumably non-African-American)

veniremembers—18, 29, 31, and 38—who only responded to the scaled question and

were subsequently struck. Thus, on this record it does not appear the prosecutor’s

treatment of veniremember 30 was disparate by failing to engage in meaningful voir

dire on his response to the scaled question regarding law enforcement.

      Finally, as to the lack of questioning regarding veniremember 30’s jury

questionnaire response that he liked CNN, no other potential jurors listed CNN on

their jury questionnaires. And the State posed no additional questions to any

veniremembers during voir dire related to their answers regarding news or television

preferences. Thus, the State’s lack of questioning of veniremember 30 as to his CNN

preference provides no evidence of disparate treatment.

D. Other Factors

      The remaining Miller-El factors support the trial court’s ruling. Neither the

State nor Mathews utilized a jury shuffle, and there is no evidence in the record that

Tarrant County has a formal policy of excluding minority jurors from service. See

Henderson, 2017 WL 4172591, at *11. In fact, it appears that one African-American—

veniremember 5—was seated on the jury.14 These remaining factors support the trial

court’s decision. See id. (citing Lee v. State, 949 S.W.2d 848, 851 (Tex. App.—Austin


      14
         We assume that veniremember 5 is African-American because during the
Batson hearing, the prosecutor noted that “juror number five is an African-American
that was not struck by the State,” and the accuracy of this statement was not refuted
in the trial court or on appeal.

                                         19
1997, pet. ref’d) (“[W]e note the State did not strike the other African-American juror

in the strike zone. This bolsters the prosecutor’s statement that he did not strike [a

veniremember] because of race.”)).

                                   VI.     Conclusion
      Reviewing the record as a whole and applying, as we must, great deference to

the trial court’s ruling, we cannot say that the trial court was clearly erroneous in

overruling Mathews’s Batson challenge. See Watkins, 245 S.W.3d at 448. Although the

statistical analysis demonstrates that the State used a disproportionate number of

peremptory strikes on African-Americans, the reasons proffered for the strikes were

race neutral, and our comparative analysis of veniremembers 12 and 30 provides

support for the trial court’s failing to find that the State’s reasons for striking them

were pretextual. See id. at 448, 453–54. Accordingly, we overrule Mathews’s single

point and affirm the trial court’s denial of Mathews’s Batson challenge.




                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 3, 2020




                                           20